Citation Nr: 1802609	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-47 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for scars of the face, located on the forehead near the eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1973, March to July 1991, and September 1994 to March 1995.  He has additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In September 2015, the Veteran testified during a Board Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence-a November 2008 private dermatology consultation report-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  The Board may properly consider such evidence.   

In January 2016, the Board remanded the claim for additional development. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Initially, in the January 2016 remand, the Board instructed the RO to obtain private dermatology treatment records identified by the Veteran during the September 2015 hearing.  In this regard, at the September 2015 hearing, the Veteran testified that he had undergone a surgery for his facial scars from Dr. C located in Bethesda, Maryland.  See September 2015 Hearing Tr. at 18.  The record does not contain any information to show efforts by the RO to procure such private treatment records since the remand.  A remand is necessary to ensure compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claimed scars of the face, the Veteran contends that he has residual conditions due to an in-service injury when he was "exposed to brass with a little bit of blow back" resulting in "two cuts up here (near the eyes) and right here on [his] cheek" during a "field demonstration" while he was assigned to a special operations command unit.  See September 2015 Hearing Tr. at 16-17.  In this regard, the Board notes that the Veteran had documented active service from March to July 1991 during which he participated in Operation Desert Shield and Desert Storm.  Service connection for tinnitus was previously established based on his report of combat noise exposure while in close proximity to various weaponry during active service. 

In connection with this claim, in the January 2016 remand, the Board previously instructed the AOJ to schedule a VA examination for the claimed scars.  An August 2017 Compensation and Pension Exam Inquiry reveals that a dermatology examination was scheduled but that the Veteran "refused contract exam [because he] want[ed] to be seen by VHA." Given that this matter is being remanded for outstanding clinical records, and the record is not yet complete, the Board will remand the claim for another attempt to obtain a VA examination.  In anticipation of this examination, the Veteran should be notified that if he fails to once again show for his scheduled VA examination, without good cause, VA will decide his claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claim.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to include private dermatology treatment records from Dr. C. located in Bethesda, Maryland.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the foregoing action, afford the Veteran a VA examination in order to determine whether the claimed scars of the face are due to service.  The claims file should be made available to and be reviewed by the examiner.  All indicated tests should be performed.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify whether the Veteran has or had a current disability due to scars of the face, located on the forehead near the eyes present during the appeal period (i.e. since February 2007), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B)  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any identified scars disability had its onset during service or is otherwise related to such service, to include the Veteran's competent report as to having been "exposed to brass with a little bit of blow back" resulting in "two cuts up here (near the eyes) and right here on [his] cheek" during a "field demonstration" while he was assigned to a special operations command unit.  See September 2015 Hearing Tr. at 16-17.  

In this regard, the Board notes that the Veteran had documented active service during which he participated in Operation Desert Shield and Desert Storm and that service connection for tinnitus was previously established in part based on his report of combat noise exposure while assigned to a special operations command unit.  

(C) Notwithstanding the above, for each current disability, the examiner should address whether it is at least as likely as not that the disability was caused or aggravated from disease or injury in the line of duty during the periods of ACDUTRA or INACDUTRA 

Tell the Veteran that if he fails to once again show for his scheduled VA examination, without good cause, VA will decide his claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The examiner should consider all evidence of record, including lay statements and medical records.  A complete rationale for all opinions offered must be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




